Citation Nr: 9917605	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.   94-25 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from June 1968 to October 
1971.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an October 1993 rating decision from the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In an order dated in November 1996, 
the Board remanded this case in order to accomplish 
additional development.


FINDING OF FACT

Medical evidence indicates that the appellant does not 
currently have PTSD.


CONCLUSION OF LAW

A claim for service-connection for PTSD is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) West (1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service records show that the appellant was involved in 
combat in the Republic of Vietnam.  His decorations include 
the Purple Heart Medal.

Service medical records includes the appellant's enlistment 
examination report, dated June 1968, which shows that he did 
not have any psychiatric abnormalities during his enlistment.  
In December 1970 he was given an examination, which concluded 
that he did not have a psychosis, but he did have passive 
aggressive personality, which made him unsuitable for 
military service.  A September 1971 Battalion Surgeon's 
report indicated that there was no evidence that indicated 
that he had psychosis, neurosis, serious mental deficiency, 
or disabling character-personality disorder.  He was deemed 
physically and psychiatrically fit to perform his military 
duties.  An August 1971 medical record indicates that he had 
a drinking problem secondary to stress of military life.  His 
separation examination, dated October 1971, indicated that he 
had a psychiatric abnormality; passive aggressive personality 
disorder.

A July 1993 VA discharge summary notes that the appellant was 
hospitalized by police suggestion for suicidal ideation and 
psychomotor agitation.  The discharge diagnosis was 
psychosis, not otherwise specified.

A May 1994 VA PTSD examination indicated that the appellant 
had an anxiety disorder with some obsessive ideations about 
what he considered was discriminatory attitude against him.  
He had new symptoms related with PTSD from participating in 
Vietnam.  There were two occasions effecting him; his friend 
who died in his arms and derogatory and discriminatory 
attitudes toward him.  However, it was noted that the 
appellant needed to be re-evaluated for a clearer picture of 
PTSD.

An October 1994 VA psychiatric examination concluded that the 
appellant exhibited manifestation of psychosis.  He was 
referred to the emergency room.  It could not be determined 
whether he had PTSD.

VA treatment records dated in 1995 and 1996 indicate that the 
appellant was receiving psychological treatment not 
necessarily related to PTSD.

A July 1997 VA psychiatric examination indicates that the 
appellant did not have signs and symptoms associated with 
PTSD.  He was not diagnosed with PTSD nor any other Axis I 
diagnosis.

A claimant has " the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a) (West 1991).  If the claimant has not presented 
such evidence, the appeal fails as to that claim, and the 
Board is under no duty to assist the appellant in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to be 
well grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the in-service 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).

Having reviewed the evidence of record in its entirety, the 
Board finds that the appellant has failed to establish a well 
grounded service connection claim because he does not have a 
diagnosis of PTSD.  The earlier evidence was inconclusive on 
this point, but the most recent VA psychiatric examination 
unequivocally concluded that he did not have PTSD.  

Because the record does not include competent medical 
evidence which shows that PTSD is currently manifested, the 
requirements for a well grounded claim have not been met, and 
accordingly the appellant's claim must be denied.

Where the appellant has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render this claim plausible.


ORDER

Entitlement to service-connection for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

